Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 17 February 2022 wherein: claims 17-18 are newly added; claims 1-18 are pending.

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.

Regarding claim 1, the claim was rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2016/0081638 A1) in view of Kato (US 2013/0313438 A1).
In response to applicant's argument that the features of Kato cannot be bodily incorporated into the structure of Ogura, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Ogura does not expressly disclose forming additional indicators other than the mark 40. However, Ogura does not “teach away” from forming additional indicators. That is, there is no express disclosure in Ogura that forming additional indicators would be disadvantageous. While Ogura generally teaches avoiding unnecessary obstructions, and additional indicators may be obstructions, obviousness is a balance of benefits lost and gained. "The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another." Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n.8, 53 USPQ2d 1580, 1587 n.8 (Fed. Cir. 2000). In this case, one of ordinary skill in the art could balance the benefit of additional indicators with the detriment of additional obstruction and decide according to one’s needs. The combined teachings of the references would have suggested the claimed invention to one of ordinary skill in the art being motivated to make the first indicator emit light to make it more visible and include the second indicator to provide a user more information about the operating conditions of the cassette.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA Kato expressly disclose a plurality of indicators provided on the front surface that emits light to represent a possibility of detection of the radiographic image. The conclusion of obviousness is based upon the express disclosure of Kato, not knowledge gleaned only from the applicant’s disclosure.
Therefore, the rejection of claim 1 is maintained.

Regarding claims 2-16, Examiner refers to the above response regarding claim 1.

Regarding claims 17-18, the claims are newly added. Examiner refers to the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2016/0081638 A1) in view of Kato (US 2013/0313438 A1).

Regarding claim 1, Ogura discloses an electronic cassette (10) comprising: an image detector (15; comprising pixels) that detects a radiographic image of a subject using radiation transmitted through the subject; a housing (16) that houses the image detector (15) and has a front surface (20) directing toward the subject in a case of detecting the radiographic image, a rear surface (21) facing the front surface (20), and side surfaces (22-25) connecting the front surface (20) and the rear surface (21); a first indicator (40) that is provided on the front surface (20) and outside an imaging region (45) of the image detector (15), and to indicate a center (intersection of CL1 and CL2 in fig. 3) of the imaging region (45); Ogura, [0036]-[0055], fig. 1-5).
Ogura does not expressly disclose the first indicator emits light and a second indicator that is provided on the front surface and outside the imaging region, and emits light to represent a possibility of detection of the radiographic image.
Kato discloses an electronic cassette (10) comprising: an image detector (11 including pixels 40) that detects a radiographic image of a subject using radiation (X-rays) transmitted through the subject; a housing (14) that houses the image detector (11) and has a front surface (14a) directing toward the subject in a case of detecting the radiographic image, a rear surface (of 14) facing the front surface (14a), and side surfaces (of 14) connecting the front surface (14a) and the rear surface (of 14); and a plurality of indicators (15) provided on the front surface (14a) that emits light to represent a possibility of detection of the radiographic image (during transmission of data; Kato, [0033]-[0048], fig. 1-4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ogura in view of the teachings of Kato so that the first indicator emits light and a second indicator that is provided on the front surface and outside the imaging region, and emits light to represent a possibility of detection of the radiographic image.
One would have been motivated to do so to make the first indicator emit light to make it more visible and one would have been motivated to include the second indicator to provide a user more information about the operating conditions of the cassette.

Regarding claim 2, Ogura modified teaches the electronic cassette (10) according to claim 1, wherein the first indicator (40) and the second indicator (in a similar manner to 40) are provided at a plurality of places of the housing (16; Ogura, [0046], fig. 3).

Regarding claim 3, Ogura modified teaches the electronic cassette (10) according to claim 2, wherein the first indicator (40) and the second indicator (in a similar manner to 40) are provided on each of four sides (46-49) of the front surface (20; Ogura, [0046], fig. 3).

Regarding claim 4, Ogura modified teaches the electronic cassette (10) according to claim 1, wherein the second indicator (in a similar manner as 40) is Ogura, [0046], [0055], fig. 3, 5).

Regarding claim 10, Ogura modified teaches the electronic cassette according to claim 1, but does not expressly disclose the first indicator has a shape that is longer in a direction perpendicular to a side of the front surface than in a direction parallel to the side of the front surface, and the second indicator has a shape that is longer in a direction parallel to the side of the front surface than in the direction perpendicular to the side of the font surface.
	Examiner notes changes in shape have been held to be obvious absent persuasive evidence a particular shape is significant. See MPEP 2144.04(IV)(B).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura so that the first indicator has a shape that is longer in a direction perpendicular to a side of the front surface than in a direction parallel to the side of the front surface, and the second indicator has a shape that is longer in a direction parallel to the side of the front surface than in the direction perpendicular to the side of the font surface.
	One would have been motivated to do so to achieve desired design characteristics.

Regarding claim 11, Ogura modified teaches the electronic cassette (10) according to claim 1, wherein the first indicator (40) has a shape extended to each of the side surfaces of the housing (Ogura, [0046]-[0055], fig. 3-5).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato as applied to claim 1 above, and further in view of Lloyd (US 2010/0229123 A1).

Regarding claim 5, Ogura modified teaches the electronic cassette according to claim 1, but does not expressly disclose a display color of the first indicator and a display color of the second indicator are different.
Lloyd discloses a display color of a first indicator (620 associated with 612) and a display color of a second indicator (620 associated with 614) are different (Lloyd, [0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the teachings of Lloyd so that a display color of the first indicator and a display color of the second indicator are different.
One would have been motivated to so to gain an advantage suggested by Lloyd of permitting the different indicators to be easily distinguishable from one another through the use of different colors (Lloyd, [0066]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato and Lloyd as applied to claim 5 above, and further in view of Weiss (5,905,438 A).

Regarding claim 6, Ogura modified teaches the electronic cassette according to claim 5, but does not expressly disclose the display color of the second indicator is green.
Weiss discloses a display color of an indicator (54A) is green (Weiss, 7:27-43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the teachings of Weiss so that the display color of the second indicator is green.
One would have been motivated to do so to gain an advantage suggested by Weiss of using the color green to indicate an acceptable configuration (Weiss, 7:27-43), which is consistent with the use of the color green in many indication systems for indicating a desired configuration.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato and Lloyd as applied to claim 5 above, and further in view of Watanabe (US 2013/0259208).

Regarding claim 7, Ogura modified teaches the electronic cassette according to claim 5, including the use of indicators with different colors depending on usability (availability; Lloyd, [0066]).
Ogura modified does not expressly disclose in a case where another electronic cassette having the first indicator is usable, the first indicator has a variable display color, and emits light in a color different from the first indicator of the other electronic cassette.
Watanabe discloses an indicator has a variable display color (Watanabe, [0037]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the further teachings of Lloyd and the teachings of Watanabe so that in a case where another electronic cassette having the first indicator is usable, the first indicator has a variable display color, and emits light in a color different from the first indicator of the other electronic cassette.
One would have been motivated to do so to gain an advantage of providing more information to a user about the condition of multiple cassettes.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato as applied to claim 1 above, and further in view of Jensen (US 2010/0201527).

Regarding claim 8, Ogura modified teaches the electronic cassette according to claim 1, but does not expressly disclose in a case where the second indicator and the first indicator are turned on, the second indicator is turned on brighter than the first indicator.
Jensen discloses a second indicator (36) is turned on brighter than first indicator (35; Jensen, [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the Jensen so that in a case where the second indicator and the first indicator are turned on, the second indicator is turned on brighter than the first indicator.
One would have been motivated to do so to make the second indicator more easily viewed when the first indicator is also on.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato as applied to claim 1 above, and further in view of Yamazaki (US 2004/0245525 A1).

Regarding claim 9, Ogura modified teaches the electronic cassette according to claim 1, wherein the first and second indicators (40, and similar to 40) have display areas on the front surface (20; Ogura, [0046], fig. 3).
Ogura modified does not expressly disclose the display area of the second indicator is greater than the display area of the first indicator.
 Yamazaki discloses a second display area is larger than a first display area (Yamazaki, [0067]-[0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the teachings of Yamazaki so that the display area of the second indicator is greater than the display area of the first indicator.
One would have been motivated to do so to make the second indicator more easily viewed when the first indicator is also on.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato as applied to claim 1 above, and further in view of Nomoto (US 2018/0364593 A1).

Regarding claim 12, Ogura modified teaches the electronic cassette according to claim 1, but does not expressly disclose a substrate that controls the first indicator and a substrate that controls the second indicator are different from a control substrate of the image detector.
Nomoto discloses a controller may be either a collection of different control substrates or a single control substrate (Nomoto, [0113]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the teachings of Nomoto so that a substrate that controls the first indicator and a substrate that controls the second indicator are different from a control substrate of the image detector.
One would have been motivated to do so to provide more specialized control functions to the various elements of the cassette.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato and Nomoto as applied to claim 12 above, and further in view of Proniewicz (US 2005/0171416 A1).

Regarding claim 13, Ogura modified teaches the electronic cassette according to claim 12, but does not expressly disclose a first light shield that shields the image detector from the substrate that controls the first indicator and the substrate that controls the second indicator, wherein the first light shield is black sponge, tape, or equivalents thereof.
Proniewicz discloses a light shield (1081) that shields an image detector (camera) from a light emitting element (LED), wherein the light shield is black tape (Proniewicz, [0162]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the teachings of Proniewicz to include a first light shield that shields the image detector from the substrate that controls the first indicator and the substrate that controls the second indicator, wherein the first light shield is black tape.
One would have been motivated to do so to gain an advantage recited in Proniewicz of avoiding the light emitting element (LED) directly illuminating the image detector (camera; Proniewicz, [0162]), thereby reducing noise in the image detector.
 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato as applied to claim 1 above, and further in view of Proniewicz.

Regarding claim 14, Ogura modified teaches the electronic cassette according to claim 1, but does not expressly disclose a second light shield that is provided between 
Proniewicz discloses a light shield (1081) that shields one element (camera) from another element (LED), wherein the light shield is black tape (Proniewicz, [0162]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ogura in view of the teachings of Proniewicz to include a second light shield (black tape) that is provided between the first indicator and the second indicator to shield the first indicator and the second indicator from each other.
One would have been motivated to do so to gain an advantage of avoiding cross-illumination of the indicators.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato as applied to claim 1 above, and further in view of Heath (US 2008/0130837 A1).

Regarding claim 15, Ogura modified teaches the electronic cassette according to claim 1, but does not expressly disclose a third indicator that is provided on the front surface of the housing and outside the imaging region, and emits light to represent an orientation of the image detector.
Heath discloses an indicator responsive to orientation for an X-ray cassette (Heath, [0032], [0080]).
Ogura in view of the teachings of Heath to include a third indicator that is provided on the front surface of the housing and outside the imaging region, and emits light to represent an orientation of the image detector.
One would have been motivated to do so to gain an advantage recited in Heath of providing a visible indication of orientation (Heath, [0080]).

Regarding claim 16, Ogura modified teaches the electronic cassette according to claim 15, wherein the third indicator is provided on each of four sides of the front surface and is alternatively turned on (i.e., in conjunction with the first and second indicators 40 and similar to 40; Ogura, [0046], fig. 3).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Kato and Proniewicz as applied to claim 14 above, and further in view of Horiuchi (US 2015/0253441 A1).

Regarding claim 17, Kato modified teaches the electronic cassette according to claim 14, including light emitters (light emitting diodes of 15) functioning as the indicators (provided on the front surface (14a) that emits light to represent a possibility of detection of the radiographic image during transmission of data; Kato, [0033]-[0048], fig. 1-4).
Ogura in view of the further teachings of Kato.
One would have been motivated to do so to make the indicators emit light to make them more visible.
Kato modified does not expressly disclose each of the first and second indicators includes a light guide which has a two-step configuration of a first portion and a second portion connected to the first portion, wherein the first portion receives light from a light emitter, and guides the light to the second portion, and wherein the second portion exposes a part of a surface on the front surface of the housing.
Horiuchi discloses an indicator includes a light guide 136 which has a two-step configuration of a first portion (portion including surface facing 138, see fig. 9) and a second portion (an opposite portion including the downward surface of 99 in fig. 9) connected to the first portion, wherein the first portion receives light from a light emitter 138, and guides the light to the second portion, and wherein the second portion exposes a part of a surface (bottom surface in fig. 9) on a front surface 20 of a housing 14 (par. [0043], [0121], fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kato in view of the teachings of Horiuchi so that each of the first and second indicators includes a light guide which has a two-step configuration of a first portion and a second portion connected to the first portion, wherein the first portion receives light from a light emitter, 
One would have been motivated to do so to provide protection for the light emitters as compared to having the light emitters on the surface.

Regarding claim 18, Kato modified teaches the electronic cassette according to claim 17, wherein the second light shield (i.e., with multiple indicators 136/138, the portion of 20 between the 136 elements) is formed by a frame which constitutes at least the side surfaces of the housing (20), and has a two-step configuration of a first step portion (140) and a second step portion, wherein the first step portion constitutes a hole to which the first portion of the light guide (136) is fitted, and wherein the second step portion protrudes from the first step portion, and covers at least side surfaces of the second portion of the light guide (136; Horiuchi, par. [0121], fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kato in view of the further teachings of Horiuchi.
One would have been motivated to do so to provide protection for the light emitters as compared to having the light emitters on the surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884